Citation Nr: 0930245	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In June 2007 and July 2008 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran has a current diagnosis of PTSD.

3.  The Veteran did not serve in combat.

4.  The Veteran's claimed in-service stressor has not been 
corroborated by service records or other credible, supporting 
evidence.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which requires VA review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence 
not previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the Veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the claim for service connection has 
been substantiated, and any defect in the notice regarding 
that claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  

In reviewing the Veteran's claim of entitlement to service 
connection for PTSD, the Board observes that the RO issued 
VCAA notices to the Veteran in October 2003, March 2006 and 
November 2006 letters which informed him of the evidence 
generally needed to support claims of entitlement to service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The March and 
November 2006 letters informed him of the evidence needed for 
the assignment of evaluations and effective dates for initial 
awards of service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The October 2003 VCAA notice was 
issued prior to the April 2004 rating decision from which the 
instant appeal arises.  Thus, the Board concludes that the RO 
provided appropriate notice of the information or evidence 
needed in order to substantiate the claim prior to the 
initial decision.  In view of this, the Board finds that VA's 
duty to notify has been fully satisfied with respect to this 
claim.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment and 
personnel records, Marine Corps unit records, VA medical 
treatment records and evaluations are of record, as well as 
written statements from the Veteran's family members and a 
transcript of the Veteran's testimony at a personal hearing 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  

A VA psychiatric examination with respect to the issue on 
appeal was obtained in March 2009.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion obtained in this case is adequate, as it is 
predicated on a reading of the service and VA medical records 
in the Veteran's claims files.  It considered all of the 
pertinent evidence of record, to include the Veteran's 
service and VA medical records and the statements of the 
appellant, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  There 
is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  There remains no 
issue as to the substantial completeness of the Veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

Review of the record reveals that the Veteran has been 
diagnosed with PTSD by VA health care providers as early as 
August 2004.  Most of the treatment records indicating a PTSD 
diagnosis are cursory and do not provide a history regarding 
his alleged stressor or symptoms; however, a March 2005 
treatment record does identify his stressor as being trapped 
inside a bus during a riot, and the March 2009 VA psychiatric 
examination identifies his stressors as initially landing in 
Vietnam during a rocket attack and being on the bus during a 
civilian riot.  He also believed he was being shot at by 
allied Vietnamese soldiers and was sent out on patrol his 
first night in Vietnam.  During his March 2009 VA psychiatric 
examination, the Veteran reported that during the first 4 
months of his deployment, the fort where he was stationed was 
under rocket attack several times a week.  As the Veteran 
does have a credible current PTSD diagnosis, the next 
question, then, is whether the alleged in-service stressors 
actually occurred.  

Pursuant to VA regulation, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the Veteran engaged in "combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353 (1998) (Board must make 
a specific finding as to whether the Veteran engaged in 
combat).  The Board emphasizes that although medical evidence 
appears to relate the diagnosis of PTSD to an in-service 
stressor, such after-the-fact medical nexus evidence cannot 
also be the sole evidence of the occurrence of the claimed 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Based on the Veteran's military records, the Board finds that 
he did not engage in combat.  Although the Veteran's 
representative contends that the Veteran's receipt of a 
Vietnam Campaign and Vietnam service medal is evidence that 
he was in combat, his service records do not show that he 
received any awards or decorations indicative of combat 
service such as the Combat Infantry Badge, Bronze Star with V 
device or the Purple Heart.  Moreover, the Veteran's duties, 
as verified by his DD Form 214 MC, which shows his military 
occupational specialty was "disbursing man" with a related 
civilian occupation of audit clerk are not consistent with 
combat service.  As such, the Board finds that the Veteran is 
not shown to have engaged in combat with the enemy.  Since 
the record contains no evidence that the Veteran engaged in 
combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Unfortunately, there is no independent basis whatsoever to 
support the Veteran's assertions regarding his alleged 
stressors.  Unit command chronologies for the period the 
Veteran served in Vietnam fail to reveal any evidence 
corroborating any of his alleged stressors.  There is no 
documentation that the unit received any rocket attacks at 
any time during the Veteran's period with the unit and there 
is no evidence to corroborate the occurrence of the riot or 
the rocket attack at the airport when the Veteran initially 
landed in Vietnam.  The anecdotal experiences of the type 
cited by the Veteran simply cannot be verified independently.  
See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal 
incidents, although they may be true, are not researchable.  
In order to be researched, incidents must be reported and 
documented."); see also M21- 1MR, Part IV.ii.1.D.15.a 
(attempt at corroboration not required where stressors are 
not capable of being documented), and 14.d. (noting that 
claimants must provide, at a minimum, a stressor that can be 
documented).

Accordingly, pursuant to VA regulation, the record must 
contain credible supporting evidence that the claimed in-
service stressors occurred.  38 C.F.R. § 3.304(f).  In this 
case, there is no such credible supporting evidence 
concerning the Veteran's alleged stressors.  Therefore, in 
the absence of credible evidence corroborating the Veteran's 
statements during treatment and his testimony regarding his 
in-service stressor, the Board cannot conclude that the 
requirements of 38 C.F.R. § 3.304(f) have been met.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).




ORDER

Service connection for PTSD is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


